IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 43 WM 2015
                              :
             Respondent       :
                              :
                              :
        v.                    :
                              :
                              :
R.S.,                         :
                              :
             Petitioner       :


                                        ORDER


PER CURIAM
      AND NOW, this 16th day of September, 2015, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED, WITHOUT PREJUDICE to

Petitioner’s right to seek similar relief through the Post Conviction Relief Act. See 42

Pa.C.S. §9545(b) (stating that, in general, a Post Conviction Relief Act petition shall be

filed within one year of the date of when the judgment of sentence becomes final).